                                                                               DISTRICT OF OREGON
                                                                                    FILED
                                                                                   March 24, 2020
                                                                             Clerk, U.S. Bankruptcy Court



         Below is an order of the court.
 1
 2
 3
 4
 5
                                                             _______________________________________
 6                                                                     PETER C. McKITTRICK
                                                                       U.S. Bankruptcy Judge
 7
 8
 9                               UNITED STATES BANKRUPTCY COURT
10                                  FOR THE DISTRICT OF OREGON
11   In Re:                                          )
                                                     )     Bankruptcy Case No.
12   PETER SZANTO,                                   )     16-33185-pcm7
                                                     )
13                                Debtor.            )
                                                     )
14                                                   )
     PETER SZANTO,                                   )     Adversary No. 16-3114-pcm
15                                                   )
                                  Plaintiff,         )     ORDER DENYING MOTION TO
16                                                   )     EXTEND TIME TO FILE OBJECTIONS
                v.                                   )     TO FINDINGS OF FACT
17                                                   )     (DOC. 616)
     EVYE SZANTO, VICTOR SZANTO, NICOLE              )
18   SZANTO, KIMBERLEY SZANTO, MARIETTE              )
     SZANTO, ANTHONY SZANTO, AUSTIN                  )
19   BELL, JOHN BARLOW, and BARBARA                  )
     SZANTO ALEXANDER,                               )
20                                                   )
                                  Defendants.        )
21                                                   )
22        On March 10, 2020, the court entered a Memorandum Opinion awarding
23   defendants a portion of their attorney fees and costs in this adversary
24   proceeding as a sanction for plaintiff’s vexatious, bad faith conduct in
25   the litigation.       Doc. 614.       On March 20, 2020, plaintiff filed a Motion
26

     Page 1 -    ORDER DENYING MOTION TO EXTEND TIME TO FILE OBJECTIONS TO
                 FINDINGS OF FACT (DOC. 616)


                           Case 16-03114-pcm     Doc 617    Filed 03/24/20
 1   to Extend Time to File Objections to Findings of Fact.           Doc. 616.   He
 2   seeks an extension of time until April 16, 2020,1 to file objections to
 3   the findings of fact contained in the Memorandum Opinion pursuant to Fed.
 4   R. Bankr. P. 9033.
 5        As plaintiff knows, Rule 9033 relates to proceedings “in which the
 6   bankruptcy court has issued proposed findings of fact and conclusions of
 7   law[,]” allowing a party to file objections to the findings and
 8   conclusions.   Fed. R. Bankr. P. 9033(a), (b).        As plaintiff also knows,
 9   the Memorandum Opinion awarding attorney fees and costs is not proposed
10   findings and conclusions; it is a decision on defendants’ request for
11   fees and costs.   Therefore, Rule 9033 does not apply to this matter.
12   There is no provision in the rules for a party to file objections to
13   findings contained in a Memorandum Opinion.        The party’s recourse is to
14   file an appeal of the judgment entered based on the ruling in the
15   Memorandum Opinion.
16        The motion will be denied because the procedure plaintiff seeks to
17   invoke under Rule 9033 does not apply to the Memorandum Opinion.
18        The court notes that, once again, plaintiff claims that he failed to
19   receive notice of entry of a court’s decision or order.          As plaintiff
20   knows and as was explained to him in a previous order, this assertion is
21   demonstrably false.   As the court explained in the Order Directing Clerk
22
23
          1
               The length of extension sought is not clear. On pages 5 and 7
24   of his motion, he says he wants until April 16, 2020, but then also says
     he wants the court to re-serve the Memorandum Opinion and then give him
25   35 days from the date of that re-service in which to file objections to
26   its findings. Doc. 616 at p.6.

     Page 2 -   ORDER DENYING MOTION TO EXTEND TIME TO FILE OBJECTIONS TO
                FINDINGS OF FACT (DOC. 616)


                       Case 16-03114-pcm   Doc 617   Filed 03/24/20
 1   to Serve Report and Recommendation by Mail and Denying Motion to Extend
 2   Time, Doc. 598, “[b]ecause plaintiff is authorized in this case to file
 3   and receive service of documents electronically, he received electronic
 4   service of the Report and Recommendation immediately.”            By seeking and
 5   being granted electronic filing privileges, he consented to receiving
 6   notice electronically.    Id.; Order Granting Application for CM/ECF
 7   Registration, Case No. 16-33185-pcm7 Doc. 629.          In addition, plaintiff
 8   filed a notice that he “waives all requirement of physical papers being
 9   served on him and will accept service via either the Court’s ECF system
10   or by e-mail” to his personal email address.          Case No. 16-33185-pcm7 Doc.
11   631.   As the court’s docket reflects, he received email notice of entry
12   of the Memorandum Opinion, as provided in the rules and in accordance
13   with his consent to receive notice electronically.           See Doc. 615
14   (Certificate of Notice showing email notice to plaintiff; list of parties
15   served via email shown in receipt visible by clicking on silver ball
16   beside document number on the docket).       Therefore, debtor’s assertion
17   that he is required to access PACER to find documents filed in this
18   adversary proceeding is flatly false.
19          In addition, the court notes that one of the bases for plaintiff’s
20   request for an extension is the amount of time it took the court to issue
21   its decision on defendants’ request for attorney fees.            As the court
22   noted in its Order Granting Motion to Extend Time to File Objections to
23   Findings of Fact, Doc. 579, and as plaintiff knows, “[t]he court does not
24   consider the length of time it takes the court to prepare a decision . .
25   . to be cause for an extension.”       His continued reliance on this argument
26

     Page 3 -   ORDER DENYING MOTION TO EXTEND TIME TO FILE OBJECTIONS TO
                FINDINGS OF FACT (DOC. 616)


                        Case 16-03114-pcm   Doc 617   Filed 03/24/20
 1   is contrary to the court’s earlier order on this point.
 2         This motion is frivolous.    If plaintiff files another frivolous
 3   motion, response, or other document in this adversary proceeding, the
 4   court will summarily deny the relief sought and will impose a sanction.
 5   The sanction could include a monetary sanction, entry of a pre-filing
 6   order, or loss of plaintiff’s electronic filing privileges.           See Order
 7   Granting Application for CM/ECF Registration, Main Case 16-33185-pcm7
 8   Doc. 629 (“Debtor’s use of the ECF system to file and receive notices is
 9   a privilege that may be revoked at any time if the court finds that
10   Debtor is not complying with applicable rules or the terms of this order,
11   or if Debtor is abusing his electronic filing privileges by submitting
12   frivolous or erroneous filings.”       (Emphasis supplied.)       Plaintiff’s
13   continued filing of frivolous documents has put an undue burden on the
14   court and parties and must cease.
15         Therefore,
16         IT IS HEREBY ORDERED that plaintiff’s Motion to Extend Time to File
17   Objections to Findings of Fact, Doc. 616, is DENIED.
18         IT IS FURTHER ORDERED that, if plaintiff files another frivolous
19   motion or document relating to this adversary proceeding, the relief
20   sought will be denied summarily, and the court will impose a sanction,
21   which could include a monetary sanction, entry of a pre-filing order, or
22   revocation of plaintiff’s electronic filing privileges.
23                                           ###
24   cc:   Peter Szanto
           Nicholas Henderson
25
26

     Page 4 -   ORDER DENYING MOTION TO EXTEND TIME TO FILE OBJECTIONS TO
                FINDINGS OF FACT (DOC. 616)


                        Case 16-03114-pcm   Doc 617   Filed 03/24/20
